      Case 2:18-cv-00748-DAK-BCW Document 31 Filed 05/24/19 Page 1 of 5



MICHAEL C. VAN, ESQ. (3876)
ROBERT T. SPJUTE, ESQ. (13866)
SHUMWAY VAN
8 East Broadway, Suite 550
Salt Lake City, Utah 84111
Phone: (801) 478-8080
Fax: (801) 478-8088
tee@shumwayvan.com
michael@shumwayvan.com

STEVEN STERN, ESQ. (pro hac vice)
BENJAMIN LITTLE, ESQ. (pro hac vice)
STERN & SCHURIN LLP
595 Stewart Avenue, Suite 510
Garden City, New York 11530
Phone: (516) 248-0300
Fax: (516) 283-0277
sstern@sternschurin.com
blittle@sternschurin.com

Attorneys for Filter USA, Inc. and Benjamin Friedlander


                      IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF UTAH, CENTRAL DIVISION


                                                DEFENDANTS FILTER USA, INC. AND
 SKULLCANDY, INC., a Delaware                   BENJAMIN FRIEDLANDER’S
 corporation,                                   RESPONSE TO NOTICE OF
                                                SUPPLEMENTAL AUTHORITY
                      Plaintiff,                SUBMITTED BY PLAINTIFF
                 v.                             SKULLCANDY, INC

 FILTER USA, INC., a New York           Civil Action No. 18-cv-00748-EJF
 corporation, BENJAMIN                  Magistrate Judge: Evelyn J. Furse
 FRIEDLANDER, an individual, both doing
 business as “Filter Pro” on
 www.amazon.com, and JOHN DOES 1-10,

                      Defendants.
     Case 2:18-cv-00748-DAK-BCW Document 31 Filed 05/24/19 Page 2 of 5




      Defendants respectfully submit this response to Plaintiff’s Notice of

Supplemental Authority, which cites Otter Prods., LLC v. Wang, Civil Action No.

18-cv-03198-CMA-SKC, 2019 U.S. Dist. LEXIS 52916 (D. Colo. Mar. 28, 2019)

(the “Otter” case).

I.    THE OTTER CASE SHOULD NOT BE FOLLOWED DUE TO
      PROCEDURAL AND SUBSTANTIVE DISTNCTIONS

      The Otter case is distinguishable from this case on both procedural and

substantive grounds, which are explained below.

      A. THE OTTER DECISION WAS RENDERED ON DEFAULT

      Procedurally, the decision in Otter was issued by the District of Colorado in

connection with an unopposed Motion for Default Judgment and Permanent

Injunction. Thus, the Otter case was not decided on the merits. To the contrary it

was decided without any opposition which the court could have relied upon in

reaching its conclusions. Thus, this Court can hardly consider this authority to have

any significant weight in this proceeding where Filter USA has not only appeared,

but has affirmatively sought dismissal of the Complaint.

      B. THE DEFENDANT IN THE OTTER CASE WAS NOT FROM NEW
         YORK WHERE N.Y GEN. BUS. LAW § 369-b PRECLUDES THE
         DENIAL OF A WARRANTY TO CONSUMERS IN THIS CASE

      Substantively, the court’s decision in the Otter case is based upon the fact

that consumers who purchase from “unauthorized” channels do not receive a

warranty that these consumers would otherwise receive if they purchase the goods
                                         2
     Case 2:18-cv-00748-DAK-BCW Document 31 Filed 05/24/19 Page 3 of 5




from Plaintiffs or their Authorized Resellers. See Otter Products, LLC, et al. v.

Wang, et al., Case No. 1:18-cv-03198-CMA-SKC (D. Colo.), p. 5. In particular,

the court states:

      Plaintiffs also provide a Limited Warranty (“Warranty”) for products
      purchased from Plaintiffs or their Authorized Resellers, covering the
      repair or replacement of products for defects for a period of time. The
      Warranty provides that a customer can receive a repair or replacement
      product if a product has a defect in manufacturing, materials, or
      workmanship during the warranty period applicable to the product.
      The Warranty is a material component of Otter Products. Because
      Plaintiffs cannot exercise their quality controls over products sold by
      unauthorized sellers, the Warranty is not available for products sold
      by unauthorized sellers who are not subject to Plaintiffs’ quality
      controls.

Id. The court follows up this recitation with additional facts that are all centered

around the lack of the Warranty that is not afforded to consumer who purchase from

the defendant. In particular, the court stated:

      Wang advertises products bearing the Otter Trademarks on the
      Storefronts as being “New” products that come with the Warranty. His
      product listings also specifically state that they come with the Warranty.
      These representations are false because the products Wang sells do not
      come with the Warranty.

Id. at p. 6. Based on the lack of a Warranty provided to consumers of the Otter

products, the Court concluded that Wang is “selling products that are

materially different from genuine Otter Products because they do not come

with a Warranty.” Id. at 10.




                                           3
     Case 2:18-cv-00748-DAK-BCW Document 31 Filed 05/24/19 Page 4 of 5




      Notably, the defendant in the Otter case are not from New York. Here,

because defendant is a New York corporation from where its advertising and

sales are made, N.Y Gen. Bus. Law § 369-b applies. This statute precludes

brand holder such as Skullcandy from denying a warranty to consumers based

on the seller’s status as an “unauthorized” distributor.       In view of this

significant distinction, Otter cannot be applied here since Skullcandy is

precluded from denying a warranty to consumers who purchase from those

who are not in its intended chain of distribution. And without this “material

difference,” Skullcandy’s Complaint should be dismissed.

Respectfully Submitted,

Dated: May 24, 2019                          By: /s/ Steven Stern
                                                 Steven Stern

                                             SHUMWAY VAN

                                             By: /s/ Robert T. Spjute
                                             Michael C. Van, Esq.
                                             Robert T. Spjute, Esq.
                                             Attorneys for Defendants


                                             STERN & SCHURIN LLP

                                             Steven Stern (pro hac vice)
                                             Benjamin Little (pro hac vice)
                                             Attorneys for Defendants


                          CERTIFICATE OF SERVICE

                                         4
     Case 2:18-cv-00748-DAK-BCW Document 31 Filed 05/24/19 Page 5 of 5




      I hereby certify that on May 24, 2019, a copy of the foregoing was served

via CM/ECF on the following attorneys for Skullcandy, Inc.:

Monica S. Call (#11361)
monica.call@stoel.com
STOEL RIVES LLP
201 South Main Street, Suite 1100
Salt Lake City, UT 84111-4904
Telephone: (801) 328-3131
Facsimile: (801) 578-6999

Daren S. Garcia (pro hac)
dsgarcia@vorys.com
VORYS, SATER, SEYMOUR AND PEASE LLP
52 East Gay Street
Columbus, OH 43215
Telephone: (614) 464-8356
Facsimile: (614) 719-5112
Rodney A. Holaday (pro hac)
raholaday@vorys.com
VORYS, SATER, SEYMOUR AND PEASE LLP
52 East Gay Street
Columbus, OH 43215
Telephone: (614) 464-8356
Facsimile: (614) 719-5112
William D. Kloss, Jr. (pro hac)
wdklossjr@vorys.com
VORYS, SATER, SEYMOUR AND PEASE LLP
52 East Gay Street
Columbus, OH 43215
Telephone: (614) 464-8356
Facsimile: (614) 719-5112
                                                  /s/ Steven Stern
                                                  Steven Stern




                                        5
